 Case 1:21-cv-00391-JTN-SJB ECF No. 6, PageID.51 Filed 06/15/21 Page 1 of 22




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

BOBIE GEORGE,
                       Plaintiff,                     Case No. 1:21-cv-391

v.                                                    Honorable Janet T. Neff

HEIDI WASHINGTON et al.,
                       Defendants.
____________________________/

                                            OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. § 1915A; 42 U.S.C. § 1997e(c). The

Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520

(1972), and accept Plaintiff’s allegations as true, unless they are clearly irrational or wholly

incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these standards, the Court

will dismiss Plaintiff’s complaint for failure to state a claim. The Court will also deny Plaintiff’s

pending motion.

                                            Discussion

       Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Ionia Correctional Facility (ICF) in Ionia, Ionia County, Michigan. The events
 Case 1:21-cv-00391-JTN-SJB ECF No. 6, PageID.52 Filed 06/15/21 Page 2 of 22




about which he complains occurred at that facility.         Plaintiff sues MDOC Director Heidi

Washington and the following ICF staff: Warden John Davids; Deputy Warden Lynn Sandborn;

Assistant Deputy Wardens C. Traylor and Sabrina Davis; Prisoner Counselors J. Luther and Trent

Hengesbach; Health Unit Manager Jody Labarre; Physician’s Assistant David Huyge; and First-

and Second-Shift Commanders Unknown Parties.

               Plaintiff’s complaint resembles dozens of others that have been brought in the

Western District of Michigan by prisoners with legitimate fears posed by the ongoing COVID-19

pandemic and frustrations with their prisons’ responses. Plaintiff alleges that in October 2020, he

was housed in a Level II housing unit at ICF. At that time, Defendant Luther worked in both of

ICF’s Level II units—Units 6 and 7—which housed approximately 280 prisoners between them.

Defendant Luther reported during the week of October 12, 2020, that he had symptoms consistent

with a COVID-19 infection. Upon notifying authorities of his symptoms, Defendant Luther

submitted to testing for COVID-19 and did not immediately return to work. Defendant Luther’s

test results allegedly returned positive for COVID-19.

               Over the three weeks that followed, many staff and most of the Level II prisoners

allegedly tested positive for COVID-19. On October 16, 2020, two corrections officers left ICF

because they had been in close contact with Defendant Luther. Plaintiff alleges, however, that

prison officials gave no instructions to the Level II prisoners at that time in response to Defendant

Luther’s positive results.

               On October 19, 2020, ICF staff swabbed all Level II prisoners and sent the samples

to Curative Labs to test for COVID-19. While providing samples for testing, two prisoners

allegedly reported to staff that they had experienced symptoms consistent with COVID-19.

Plaintiff alleges that ICF officials quarantined those two prisoners and seven prisoners who shared



                                                 2
 Case 1:21-cv-00391-JTN-SJB ECF No. 6, PageID.53 Filed 06/15/21 Page 3 of 22




a housing cubicle with each symptomatic prisoner—16 prisoners in total—in Unit 1. Plaintiff

further alleges that Unit 1 was normally the disciplinary segregation unit. After temporarily

quarantining in Unit 1, all 16 of these prisoners eventually transferred to facilities used to house

prisoners with COVID-19.

               On the morning of October 21, 2020, test results began returning for ICF prisoners

from the October 19 swabs. Plaintiff alleges that Defendants Labarre and Huyge relayed the test

results to Defendants Unknown Parties so that they could proceed in compliance with MDOC

policies. By 8:30AM, ICF officials had allegedly informed eleven prisoners that they had tested

positive and transferred them immediately from ICF to MDOC facilities used to house prisoners

with COVID-19. By 9:00PM, ICF staff informed five more prisoners that they too had tested

positive for COVID-19 and moved them from Unit 6 to Unit 1—the disciplinary segregation unit.

Plaintiff alleges that on October 22, 2020, ICF health care staff informed approximately 80 more

prisoners from Units 6 and 7 that they had tested positive.

               Presumably because a large share of the prisoners had tested positive, ICF

administration adjusted their strategy. Prisoners in Unit 6 were instructed that if they tested

negative, they would move temporarily to the ICF gymnasium, which had been equipped with

beds. If they tested positive, they would move to Unit 7. Unit 7 had, therefore, been designated a

COVID-19 unit. All those who tested negative in Unit 7 would be moved to the gymnasium, but

those who tested positive would remain in Unit 7. On the other hand, Unit 6 had been designated

as the unit that would eventually house those who had tested negative for COVID-19. Once all

prisoners had been moved from Unit 6, ICF administration planned to clean the unit. After

cleaning, ICF administration allegedly planned to return the prisoners who had tested negative for

COVID-19 from the gymnasium to Unit 6.



                                                 3
    Case 1:21-cv-00391-JTN-SJB ECF No. 6, PageID.54 Filed 06/15/21 Page 4 of 22




                  Plaintiff alleges that later during the day on October 22, 2020, Sergeant Bost (not a

party) instructed Plaintiff to move to the gymnasium. Plaintiff remained in the gymnasium for

several hours, but he was then instructed to return to Unit 6. 1 Plaintiff alleges that Unit 6 “was

now designated as a NEGATIVE Covid-19 unit.” (Compl., ECF No. 1, PageID.11.)

                  On October 23, 2020, ICF staff again directed multiple prisoners to move from

Unit 6 to Unit 7 because they had tested positive for COVID-19. Plaintiff alleges that these

prisoners, like him, had been moved first to the gymnasium the day before only to be returned to

Unit 6. ICF staff again informed several more Unit 6 prisoners on October 24, 2020, that they had

tested positive for COVID-19 and moved them to Unit 7. Plaintiff alleges that “[a]ll these results

were from the October 19, 2020[,] nasal swab collection.” (Id.)

                  While tests continued to return from the October 19, 2020, specimen collection,

ICF nursing staff allegedly took blood samples on October 23, 2020, from the prisoners still on

Unit 6, to test whether those prisoners had antibodies to COVID-19. Several days later, on October

26, 2020, ICF nursing staff allegedly swabbed “all 109 NEGATIVE prisoners housed in the

NEGATIVE[-]designated unit” 2 to test them again for COVID-19. (Id.)

                  The COVID-19 test results from the October 26, 2020, swabs began returning on

October 29, 2020. Plaintiff alleges that on that day, ICF staff first informed seven prisoners that

they had tested negative for COVID-19. Soon thereafter, ICF staff rescinded the direction because




1
  The complaint omits whether ICF officials had received Plaintiff’s COVID-19 test results when they moved him to
the gymnasium or when they moved him back to Unit 6. Plaintiff alleges that he did not receive the test results from
his October 19, 2020, swab until October 29, 2020. (Compl., ECF No. 1, PageID.13.) The complaint also fails to
specify whether all prisoners from the gymnasium had returned to Unit 6 or whether Unit 6 had been cleaned.
2
  The complaint fails to clearly articulate whether all prisoners from Unit 6 were swabbed, all those prisoners whose
previous tests returned negative for COVID-19 were swabbed, or both.

                                                         4
    Case 1:21-cv-00391-JTN-SJB ECF No. 6, PageID.55 Filed 06/15/21 Page 5 of 22




four of the seven prisoners 3 had tested positive. The three Unit 6 prisoners who moved to the

gymnasium were then administered rapid COVID-19 tests. One of the three prisoners allegedly

tested positive and returned to Unit 6. The other two prisoners remained in the gymnasium. Later

that day, the test results from the October 26, 2020, swab returned negative for another prisoner.

That prisoner moved to the gymnasium after clearing a rapid COVID-19 test.

                  Plaintiff’s COVID-19 test results allegedly began returning much later than the

other prisoners. On October 29, 2020, Plaintiff received the results of his October 19, 2020, swab,

which showed that he tested negative for the virus. He received his October 26, 2020, swab results

on October 30, 2020.           Those results again reported that Plaintiff had tested negative for

COVID-19.

                  Plaintiff alleges that he realized he was the only prisoner on Unit 6 whose test

results had returned negative, but he remained on the unit. He spoke with other prisoners who

confirmed that he had read his test results correctly. On October 31, 2020, Plaintiff spoke with a

corrections officer to inquire why he remained on a unit that, at that point, allegedly housed over

100 prisoners who had tested positive for COVID-19.                       The corrections officer telephoned

supervisors who allegedly instructed that Plaintiff could remain on Unit 6 or be placed in Unit 1—

what had been the disciplinary segregation unit. Plaintiff alleges that he understood this instruction

to mean that he pushed to be moved from Unit 6, he would be issued a misconduct. Later during

the morning of October 31, 2020, ICF nursing staff administered Plaintiff a COVID-19 rapid test,

which returned negative. Plaintiff allegedly asked whether he could be placed in the gymnasium

with the other prisoners who had tested negative, but he remained on Unit 6.


3
  The complaint is not altogether clear whether there were seven or eight prisoners who had been told that they were
negative for COVID-19. Although Plaintiff alleges that ICF staff informed seven Unit 6 prisoners that they had tested
negative and lists the names and MDOC identification numbers of those seven prisoners, Plaintiff later states that four
of the eight were told not to move.

                                                          5
 Case 1:21-cv-00391-JTN-SJB ECF No. 6, PageID.56 Filed 06/15/21 Page 6 of 22




               On November 2, 2020, two days after Plaintiff had tested negative, he submitted a

grievance. Shortly thereafter, Defendant Labarre summoned Plaintiff to the gymnasium where

staff administered Plaintiff a COVID-19 rapid test. Plaintiff tested positive and returned to

Unit 6. Plaintiff sent an email to the ICF inspector. Plaintiff alleges that approximately one hour

later, health services swabbed his nasal passage. Plaintiff’s test results returned two days later, on

November 4, 2020, indicating that Plaintiff had tested positive for COVID-19.

               Plaintiff seeks injunctive relief, declaratory relief, and damages.

       Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the
                                                  6
 Case 1:21-cv-00391-JTN-SJB ECF No. 6, PageID.57 Filed 06/15/21 Page 7 of 22




Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

          Eighth Amendment

                Plaintiff alleges that the Defendants were deliberately indifferent to his health and

safety. The Eighth Amendment imposes a constitutional limitation on the power of the states to

punish those convicted of crimes. Punishment may not be “barbarous,” nor may it contravene

society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345–46 (1981).

The Amendment, therefore, prohibits conduct by prison officials that involves the “unnecessary

and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (per curiam)

(quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial of the

“minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson v.

Yaklich, 148 F.3d 596, 600–01 (6th Cir. 1998). The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954.



                                                   7
 Case 1:21-cv-00391-JTN-SJB ECF No. 6, PageID.58 Filed 06/15/21 Page 8 of 22




               In order for a prisoner to prevail on an Eighth Amendment claim, he must show

that he faced a sufficiently serious risk to his health or safety and that the defendant official acted

with “‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479–80

(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims).

               In a case brought by federal prisoners under 28 U.S.C. § 2241, the Sixth Circuit

addressed the issue of whether the Bureau of Prisons (BOP) violated the Eighth Amendment rights

of medically vulnerable inmates at the Elkton Federal Correctional Institution by failing to

adequately protect them from COVID-19 infection. Wilson v. Williams, 961 F.3d 829 (6th Cir.

2020). In the opinion, the Sixth Circuit found that the plaintiffs in Wilson had easily satisfied the

objective component of an Eighth Amendment claim:

        In assessing the objective prong, we ask whether petitioners have provided
        evidence that they are “incarcerated under conditions posing a substantial risk of
        serious harm.” Farmer, 511 U.S. at 834. The COVID-19 virus creates a substantial
        risk of serious harm leading to pneumonia, respiratory failure, or death. The BOP
        acknowledges that “[t]he health risks posed by COIVD-19 are significant.” CA6
        R. 35, Appellant Br., PageID 42. The infection and fatality rates at Elkton have
        borne out the serious risk of COVID-19, despite the BOP’s efforts. The
        transmissibility of the COVID-19 virus in conjunction with Elkton’s dormitory-
        style housing—which places inmates within feet of each other—and the medically-
        vulnerable subclass’s health risks, presents a substantial risk that petitioners at
        Elkton will be infected with COVID-19 and have serious health effects as a result,
        including, and up to, death. Petitioners have put forth sufficient evidence that they
        are “incarcerated under conditions posing a substantial risk of serious harm.”
        Farmer, 511 U.S. at 834.

Id. at 840.

               The Sixth Circuit went on to address the subjective prong of an Eighth Amendment

claim, noting that the pertinent question was whether the BOP’s actions demonstrated deliberate

indifference to the serious risk of harm posed by COVID-19 in the prison.


                                                  8
 Case 1:21-cv-00391-JTN-SJB ECF No. 6, PageID.59 Filed 06/15/21 Page 9 of 22




       There is no question that the BOP was aware of and understood the potential risk
       of serious harm to inmates at Elkton through exposure to the COVID-19 virus. As
       of April 22, fifty-nine inmates and forty-six staff members tested positive for
       COVID-19, and six inmates had died. “We may infer the existence of this
       subjective state of mind from the fact that the risk of harm is obvious.” Hope v.
       Pelzer, 536 U.S. 730, 738 (2002). The BOP acknowledged the risk from
       COVID-19 and implemented a six-phase plan to mitigate the risk of COVID-19
       spreading at Elkton.

       The key inquiry is whether the BOP “responded reasonably to th[is] risk.” Farmer,
       511 U.S. at 844. The BOP contends that it has acted “assiduously to protect inmates
       from the risks of COVID-19, to the extent possible.” CA6 R. 35, Appellant Br.,
       PageID 42. These actions include

            implement[ing] measures to screen inmates for the virus; isolat[ing] and
            quarantin[ing] inmates who may have contracted the virus; limit[ing]
            inmates’ movement from their residential areas and otherwise limit[ing]
            group gatherings; conduct[ing] testing in accordance with CDC guidance;
            limit[ing] staff and visitors and subject[ing] them to enhanced screening;
            clean[ing] common areas and giv[ing] inmates disinfectant to clean their
            cells; provid[ing] inmates continuous access to sinks, water, and soap;
            educat[ing] staff and inmates about ways to avoid contracting and
            transmitting the virus; and provid[ing] masks to inmates and various other
            personal protective equipment to staff.

       Id. at 42–43.

       The BOP argues that these actions show it has responded reasonably to the risk
       posed by COVID-19 and that the conditions at Elkton cannot be found to violate
       the Eighth Amendment. We agree.

       Here, while the harm imposed by COVID-19 on inmates at Elkton “ultimately [is]
       not averted,” the BOP has “responded reasonably to the risk” and therefore has not
       been deliberately indifferent to the inmates’ Eighth Amendment rights. Farmer,
       511 U.S. at 844. The BOP implemented a six-phase action plan to reduce the risk
       of COVID-19 spread at Elkton. Before the district court granted the preliminary
       injunction at issue, the BOP took preventative measures, including screening for
       symptoms, educating staff and inmates about COVID-19, cancelling visitation,
       quarantining new inmates, implementing regular cleaning, providing disinfectant
       supplies, and providing masks. The BOP initially struggled to scale up its testing
       capacity just before the district court issued the preliminary injunction, but even
       there the BOP represented that it was on the cusp of expanding testing. The BOP’s
       efforts to expand testing demonstrate the opposite of a disregard of a serious health
       risk.

Id. at 840–41.


                                                9
Case 1:21-cv-00391-JTN-SJB ECF No. 6, PageID.60 Filed 06/15/21 Page 10 of 22




               In its decision, the Sixth Circuit recognized that other Sixth Circuit decisions have

found similar responses by prison officials and medical personnel, such as cleaning cells,

quarantining infected inmates, and distributing information about a disease in an effort to prevent

spread, to be reasonable. Id. at 841 (citing Wooler v. Hickman Cnty., 377 F. App’x 502, 506

(6th Cir. 2010); Rouster v. Cnty. of Saginaw, 749 F.3d 437, 448–49 (6th Cir. 2014); Harrison v.

Ash, 539 F.3d 510, 519–20 (6th Cir. 2008); Rhinehart v. Scutt, 894 F.3d 721, 740 (6th Cir. 2018)).

The Wilson Court also noted that other circuits had concluded that similar actions by prison

officials demonstrated a reasonable response to the risk posed by COVID-19:

       In Swain [v. Junior], the Eleventh Circuit granted a stay of a preliminary injunction
       pending appeal on state inmates’ Eighth Amendment claims. 958 F.3d [1081,] []
       1085 [(11th Cir. 2020) (per curiam)]. The Eleventh Circuit held that “the inability
       to take a positive action likely does not constitute ‘a state of mind more
       blameworthy than negligence,’” and “the evidence supports that [Metro West
       Detention Center (“MWDC”) is] taking the risk of COVID-19 seriously.” Id. at
       1088–90 (citation omitted). In response to the pandemic in early March, MWDC
       began “cancelling inmate visitation; screening arrestees, inmates, and staff; and
       advising staff of use of protective equipment and sanitation practices” and, after
       reviewing further CDC guidance, began “daily temperature screenings of all
       persons entering Metro West, establish[ed] a ‘COVID-19 Incident Command
       Center and Response Line’ to track testing and identify close contacts with the
       virus, develop[ed] a social hygiene campaign, and mandate[d] that staff and inmates
       wear protective masks at all times.” Id. at 1085–86. The Eleventh Circuit held that,
       because MWDC “adopted extensive safety measures such as increasing screening,
       providing protective equipment, adopting [physical] distancing when possible,
       quarantining symptomatic inmates, and enhancing cleaning procedures,” MWDC’s
       actions likely did not amount to deliberate indifference. Id. at 1090.

       Similarly, the Fifth Circuit granted stays of two preliminary injunctions in
       Valentine [v. Collier, 956 F.3d 797 (5th Cir. 2020) (per curiam)] and Marlowe [v.
       LeBlanc, No. 20-30276, 2020 WL 2043425 (5th Cir. Apr. 27, 2020) (per curiam)].
       In Valentine, inmates at Texas’s Wallace Pack Unit filed a class action suit against
       the Texas Department of Criminal Justice (“TDCJ”) alleging violations of the
       Eighth Amendment. 956 F.3d at 799. In response to the COVID-19 pandemic,
       TDCJ had taken preventative measures such as providing “access to soap, tissues,
       gloves, [and] masks,” implementing “regular cleaning,” “quarantin[ing] of new
       prisoners,” and ensuring “[physical] distancing during transport.” Id. at 802. The
       Fifth Circuit determined that the district court applied the wrong legal standard by
       “collaps[ing] the objective and subjective components of the Eighth Amendment
       inquiry” by “treating inadequate measures as dispositive of the Defendants’ mental
                                                10
Case 1:21-cv-00391-JTN-SJB ECF No. 6, PageID.61 Filed 06/15/21 Page 11 of 22




       state” under the subjective prong and held that “accounting for the protective
       measures TDCJ has taken” the plaintiffs had not shown deliberate indifference. Id.
       at 802–03. In Marlowe, the Fifth Circuit relied on its reasoning in Valentine and
       again reiterated that there was “little basis for concluding that [the correctional
       center’s] mitigation efforts,” which included “providing prisoners with disinfectant
       spray and two cloth masks[,] . . . limiting the number of prisoners in the infirmary
       lobby[,] and painting markers on walkways to promote [physical] distancing,” were
       insufficient. 2020 WL 2043425, at *2–3.

Wilson, 961 F.3d at 841–42.

                 After reviewing the cases, the Wilson Court held that even if the BOP’s response to

COVID-19 was inadequate, it took many affirmative actions not only to treat and quarantine

inmates who had tested positive, but also to prevent widespread transmission of COVID-19. The

Court held that because the BOP had neither disregarded a known risk nor failed to take steps to

address the risk, it did not act with deliberate indifference in violation of the Eighth Amendment.

Id. at 843–44.

                 In addition, in Cameron v. Bouchard, 818 F. App’x 393 (6th Cir. 2020), the Court

relied on Wilson to find that pretrial detainees in the Oakland County Jail were unlikely to succeed

on the merits of their Eighth and Fourteenth Amendment claims. The plaintiffs in Cameron

claimed that jail officials were deliberately indifferent to the substantial risk of harm posed by

COVID-19 at the jail. The district court initially granted a preliminary injunction requiring the

defendants to “(1) provide all [j]ail inmates with access to certain protective measures and medical

care intended to limit exposure, limit transmission, and/or treat COVID-19, and (2) provide the

district court and Plaintiffs’ counsel with a list of medically vulnerable inmates within three

business days.” Id. at 394. However, following the decision in Wilson, the Court granted the

defendants’ renewed emergency motion to stay the preliminary injunction, finding that the

preventative measures taken by the defendants were similar to those taken by officials in Wilson

and, thus, were a reasonable response to the threat posed by COVID-19 to the plaintiffs. Id. at


                                                 11
Case 1:21-cv-00391-JTN-SJB ECF No. 6, PageID.62 Filed 06/15/21 Page 12 of 22




395. Subsequently, in an unpublished opinion issued on July 9, 2020, the Sixth Circuit vacated

the injunction. Cameron v. Bouchard, 815 F. App’x 978 (6th Cir. 2020).

                  In the instant case, Plaintiff claims that Defendants’ handling of the COVID-19

crisis violated his Eighth Amendment rights while he was confined at MBP. The Court notes that

the MDOC has taken significant measures to limit the threat posed by COVID-19. 4 See MDOC,

MDOC Response and Information on coronavirus (COVID-19), https://medium.com/@Michigan

DOC/mdoc-takes-steps-to-prevent-spread-of-coronavirus-covid-19-250f43144337 (last visited

June 8, 2021). 5      These measures include:

         Information on COVID-19 Vaccinations

         Staff COVID-19 Vaccinations began in later Dec. 2020 and employees across the
         department have now received vaccinations with the help of local county health
         departments and the Michigan National Guard.

         In accordance with MDHHS vaccination strategy, prisoners 65 years and older have
         previously been offered the vaccine. Starting on Monday, March 8, facilities will
         begin offering the vaccine to prisoners who are aged 50 and older with an
         underlying health condition.

         Personal Protective Equipment, cleaning and mitigation measures

              o   Michigan State Industries has produced masks for all prisoners and
                  correctional facility staff to wear. Each employee and prisoner received
                  three masks each and the masks can be laundered and worn again. Facility
                  staff are also permitted to bring their own PPE, such as masks, gloves and

4
  The Court takes judicial notice of these facts under Rule 201 of the Federal Rules of Evidence. The accuracy of the
source regarding this specific information “cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2); see also Paul
F. Rothstein, Federal Rules of Evidence 49 (3d ed. 2019) (citing Matthews v. NFL Mgmt. Council, 688 F.3d 1107
(9th Cir. 2012) (taking judicial notice of statistics on the NFL website that the plaintiff played 13 games in California
over 19 years); Victaulic Co. v. Tieman, 499 F.3d 227, 236–37 (3d. Cir. 2007), as amended (Nov. 20, 2007) (finding
error where a district court took judicial notice of facts stated in “a party’s . . . marketing material” on an
“unauthenticated” website because marketing materials often lack precise and candid information and the source was
not authenticated)). Moreover, “[t]he court may take judicial notice at any stage of the proceeding.” Fed. R. Evid.
201(d) (emphasis added). Thus, the Court may take judicial notice even at this early juncture because the Court is
permitted to take judicial notice sua sponte, Fed. R. Evid. 201(c)(1), and “the fact is not subject to reasonable dispute,”
Fed. R. Evid. 201(b).
5
  Although the page is hosted on Medium.com, the MDOC specifically links to this page from their website as the
location where they will provide updates and information. See https://www.michigan.gov/corrections/0,4551,7-119-
9741_12798-521973--,00.html (last visited June 8, 2021).

                                                           12
Case 1:21-cv-00391-JTN-SJB ECF No. 6, PageID.63 Filed 06/15/21 Page 13 of 22




            gowns. Staff are expected to wear their mask during their entire shift and
            prisoners are expected to also wear their masks at all times, except while
            eating, sleeping or showering. Michigan State Industries also manufactured
            gowns, protective eyewear and protective suits. Every facility was expected
            to receive a new order of MSI masks for both prisoners and staff as of late
            July. These are made of a lightweight material for use during the summer
            months. Prisoners will receive three each and staff will receive three each
            as well. FOA and Central Office staff will be receiving new masks as well.

        o   All MDOC staff transporting a prisoner on or off grounds are required to be
            dressed in full personal protective equipment (PPE), which is available for
            those employees.

        o   All facilities have received approval from the regional sanitation officer to
            use bleach during facility cleaning. Facilities have enhanced cleaning
            efforts and cleaning products are available to clean commonly-used areas
            and phones before and after use. Cleaning efforts have been doubled at
            facilities with vulnerable prisoner populations. We have increased our
            production of soap and ensured that all prisoner areas and bathrooms have
            plentiful access to soap. Soap has been distributed to prisoners and
            prisoners have been told that if they need more soap they only need to ask.
            Additional soap will be provided at no charge. CDC posters detailing
            proper hygiene practices have been posted in correctional facilities and have
            also been recreated digitally so they play on TV screens throughout our
            facilities. These are the same posters you will see in your community and
            throughout State of Michigan office buildings.

        o   Movements have been modified to help facilitate social distancing and the
            number of prisoners attending classes and meals has been reduced so
            prisoners can be seated farther apart. Prisoners and staff are frequently
            reminded of the need for social distancing and prisoners are instructed not
            to gather in groups on the yard. Activities such as basketball and weight pit
            have been suspended to encourage social distancing, as well. There are also
            markers and cones set up for med lines and in the chow hall as a visual
            reference for prisoners on how far apart they should stand.

        o   The department has been leading the nation when it comes to consistent
            testing of the prisoner population. Following the completion Friday, May
            22, [2020,] of testing prisoners at Michigan Reformatory in Ionia for
            COVID-19, the Michigan Department of Corrections has completed its goal
            of testing every prisoner in its system. Testing also continues daily at our
            facilities. When prisoners are set to parole, discharge or other such
            movements, they are tested again and are not moved until the test results
            return.

        o   Staff and visitors can also access information about their facility by signing
            up for Nixle alerts. To sign up for Nixle alerts, go to www.michigan.

                                             13
Case 1:21-cv-00391-JTN-SJB ECF No. 6, PageID.64 Filed 06/15/21 Page 14 of 22




            gov/corrections and select the page for the correctional facility in your area
            to register via the Nixle Widget, or text the zip code of the facility you would
            like to receive updates from to 888777.

     Visits and Transfers

        o   Revised In-Person Visits resumed March 26, 2021. Click Here.

        o   During this time, transfers of prisoners or staff between facilities will not be
            authorized without the approval of the Assistant Deputy Director or higher.

     Quarantine and Care of Sick Prisoners

        o   Facility healthcare staff will meet with prisoners who have presented with
            symptoms of coronavirus. The MDOC does not make the diagnosis of the
            coronavirus. The department is following the Michigan Department of
            Health and Human Services protocol.

        o   Prisoners who test positive for the virus are isolated from the general
            population and any prisoners or staff they have had close contact with are
            identified and notified of the need to quarantine.

        o   Prisoners who test positive may be transferred to the department’s
            designated quarantine unit at Carson City Correctional Facility. This unit
            is completely separated from the main facility, has limited movement and
            access to the unit is limited. Only a small number of designated staff work
            in the unit in 12-hour shifts to limit the number of people entering. Those
            staff members report directly to the unit and do not enter the main
            correctional facility. Prisoners transferred to the unit also stay on the unit
            and do not enter any other areas of the prison.

        o   Prisoners who have been identified as having close contact with another
            prisoner who tests positive, but have not tested positive for the virus
            themselves, will be isolated from the general population at their facility for
            the 14-day quarantine period.

        o   Co-pays for prisoners who need to be tested for COVID-19 have been
            waived.

        o   Prisoners have been urged to notify healthcare if they are sick or
            experiencing symptoms of illness so they can be evaluated. Prisoners who
            require outside medical attention will be transported to an area hospital for
            treatment.

        o   Prisoners are considered in step-down status when they no longer have
            symptoms, are no longer considered contagious and have been medically
            cleared by our chief medical officer.


                                              14
Case 1:21-cv-00391-JTN-SJB ECF No. 6, PageID.65 Filed 06/15/21 Page 15 of 22




     Parole Information

        o   The MDOC Parole Board continues to hold parole hearings and is reviewing
            all eligible cases to determine prisoners who can be safely released at this
            time. In addition, the department is holding remote public Parole Board
            hearings for parolable life sentence and clemency cases. You can find more
            information on scheduled hearings and how to participate here.

        o   The department continues to review individual cases and the Parole Release
            Unit is working to process parole releases for prisoners with positive parole
            decisions as quickly and safely as possible.

        o   We are no longer allowing parole representatives to enter correctional
            facilities for parole hearings as an additional step to limit the potential
            introduction of illness. However, individuals designated by a prisoner as a
            parole representatives should contact the facility where the prisoner is being
            housed to find out about options to call in for the hearing.

        o   The Parole Board is aware that prisoners do not have access to certain
            programming and the Board is taking that into consideration. If there are
            changes in the prisoner’s case, the prisoner will be notified directly.

        o   We continue to monitor the prisoner population, our parole and probation
            population and the parole process as this pandemic continues, in order to
            consider all options to ensure the safety of offenders under our supervision.

        o   All of our paroles are done with public safety in mind. The Parole Board
            looks at each individual on a case-by-case basis and will only grant a parole
            if they believe that person will not be a harm to society.

        o   All prisoners set to parole must take a COVID-19 test before being released.
            The MDOC is working to expedite the parole release of those individuals
            who can safely and legally be released at this time. There are a number of
            steps that are included in the parole release process, which now includes
            testing for COVID-19 to ensure the individual will not pose a risk to loved
            ones or the community upon release. As a result, a limited number of parole
            dates may be changed to accommodate these processes. If a prisoner tests
            positive they will not parole until they are cleared by healthcare, which is at
            least 14 days from the onset of symptoms. Prisoners who test negative will
            be paroled as scheduled.




                                              15
Case 1:21-cv-00391-JTN-SJB ECF No. 6, PageID.66 Filed 06/15/21 Page 16 of 22




     Staff Measures and Information

        o   The need for social distancing to help prevent the spread of this virus has
            included asking organizations to have as many people telecommute as
            possible, and the MDOC is doing that to the extent we can. Employees
            should have been authorized to telecommute by their supervisor and
            supervisors who have questions should contact their leadership. No
            employees who have been ordered to telecommute should return to their
            work site unless authorized to do so by their deputy director or Director
            Washington. Employees who are telecommuting should complete required
            online training during this time.

        o   ALL correctional facility employees continue to report to work. Our
            facilities need to continue operating as close to normal as possible for the
            safety of those both outside and inside the institution. We need to continue
            to keep those incarcerated engaged and occupied in a productive manner to
            ensure the stability, safety and security of our facilities. Thank you to our
            correctional facility staff for all they do to keep the citizens of our state safe.

        o   Anyone entering facilities will be subject to enhanced screening prior to
            entering. This includes answering screening questions and having their
            temperatures taken. Anyone suspected of having symptoms will not be
            allowed in the facility.

        o   The Michigan Correctional Officers’ Training Council has supported the
            Department’s request to extend the period for obtaining necessary college
            credits to 24 months from date of hire. Officers who are deficient in their
            college credits will now have 24 months from their date of hire to complete
            the required college credits, rather than 18. This change allows officers
            extra time during this period of uncertainty.

        o   As the state works to limit the spread of the virus, we caution employees
            not to let fear lead to discriminatory actions against any individuals based
            on their disability, race or ethnicity. If you have experienced or witnessed
            discriminatory harassment or discrimination, we want you to know it will
            not be tolerated and we strongly encourage you to report it by calling the
            MDOC Equal Employment Opportunity Office at 1–800–326–4537, 517–
            335–3654, or by contacting MDOC EEO Officer Toya Williams at 517–
            335–4125 or williamst8@michigan.gov.

        o   The department’s corrections officer training academies have resumed with
            social distancing measures and enhanced cleaning and sanitizing efforts in
            place.

        o   The Department of Health and Human Services issued an emergency public
            health order on August 19, 2020 requiring COVID-19 testing of all staff at
            any facilities that have a positive staff or prisoner case. Employees must

                                               16
Case 1:21-cv-00391-JTN-SJB ECF No. 6, PageID.67 Filed 06/15/21 Page 17 of 22




              continue to obtain testing weekly until 14 days after the last confirmed
              positive case at the facility. Employees can receive testing in the
              community or utilize the free, on-site testing the MDOC will provide each
              week the order applies at a facility.

          o   The Department of Health and Human Services issued an emergency public
              health order on February 10, 2021 requiring daily testing of all employees
              and prisoners at a facility where an outbreak of special concern has been
              declared for at least 14 days.

       Operational Changes

          o   Corrections Transportation Officers or other department staff will be
              reassigned to facilities to augment custody staff as determined by Assistant
              Deputy Directors.

          o   No out-of-state business travel will be allowed until further notice. All in-
              state business travel should be for essential matters only and precautions,
              including wearing a mask, should be used if traveling with others in the
              same vehicle.

          o   Most construction projects have been placed on hold. Each project will be
              evaluated on a case-by-case basis.

          o   Staff are encouraged to use phone calls, email and teleconferencing in place
              of in-person meetings when possible. Any necessary in-person meetings
              should be limited as much as possible and the size of the meeting should be
              reduced to allow for attendees to stay the recommended 6-foot distance
              apart.

Id. Further, the Defendant Washington issued a COVID-19 Director’s Office Memorandum

(DOM) on April 8, 2020, and issued multiple revised DOMs on the subject. See MDOC DOM

2020-30R2 (eff. May 26, 2020) (outlining specific precautions to be taken by staff members,

including the use of personal protective equipment and hand sanitizer); MDOC DOM 2020-30R3

(eff. May 27, 2020); MDOC DOM 2020-30R4 (eff. Aug. 10, 2020); MDOC DOM 2020-30R5

(eff. Aug. 25, 2020); MDOC DOM 2020-30R6 (eff. Aug. 27, 2020); MDOC DOM 2020-30R7

(eff. Nov. 5, 2020); MDOC DOM 2020-30R8 (eff. Nov. 24, 2020); DOM 2021-26 (eff. Jan. 1,

2021); DOM 2021-26R (eff. Jan. 12, 2021); DOM 2021-26R2 (eff. Jan. 21, 2021); DOM 2021-




                                               17
Case 1:21-cv-00391-JTN-SJB ECF No. 6, PageID.68 Filed 06/15/21 Page 18 of 22




26R3 (eff. Jan. 25, 2021); DOM 2021-26R4 (eff. Mar. 5, 2021); DOM 2021-26R5 (eff. Mar. 19,

2021); DOM 2021-26R6 (eff. Mar. 26, 2021).

               Clearly, Defendant Washington and the MDOC have taken extensive steps to

address the risk of COVID-19 to inmates statewide. As noted by the Sixth Circuit in Wilson, such

actions demonstrate the opposite of a disregard of a serious health risk. Wilson, 961 F.3d at 841.

               Moreover, Plaintiff’s allegations reveal that ICF Defendants substantially complied

with these policies. Defendant Luther apparently reported his symptoms to ICF or MDOC

authorities, which triggered initial safety measures undoubtedly aimed at stemming the spread of

COVID-19. Defendants tested all prisoners, quarantined those prisoners who had experienced

COVID-19 symptoms as well as their cubicle-mates, and separated those who had tested positive

for COVID-19 from those who had not.          These actions demonstrate that Defendants took

affirmative actions aimed at protecting prisoners, including Plaintiff, from the threat posed by

COVID-19 transmission. Because Defendants worked to reduce the risk posed by COVID-19

transmission, they did not act with deliberate indifference. See Wilson, 961 F.3d at 843–44.

               Moreover, many of Plaintiff’s conclusions are contradicted by his own allegations.

To start, although Plaintiff alleges that Unit 6 had been designated a COVID-19 negative unit at

the start of the October 2020 ICF outbreak, that allegation is belied by his other assertions. For

example, Plaintiff clearly states that the COVID-19 test results from the October 19, 2020, swabs

continued being released for prisoners in Unit 6 through at least October 24, 2020. He did not

receive his results until October 28, 2020. Those prisoners from Unit 6 who tested negative moved

to the gymnasium on the condition that they also passed a rapid test. Plaintiff’s allegations look

much more consistent with a strategy that used Unit 6 as a holding area where Level II prisoners




                                                18
Case 1:21-cv-00391-JTN-SJB ECF No. 6, PageID.69 Filed 06/15/21 Page 19 of 22




remained while they waited for their COVID-19 test results. Yet, this is not the only conclusion

drawn by Plaintiff that conflicts with his allegations.

               Plaintiff’s conclusion that, after his test results finally returned, Defendants left him

to choose between staying on Unit 6 or facing a misconduct charge is likewise contradicted by his

allegations. Plaintiff alleged that he was told that he could “either stay in Housing Unit 6 with the

POSITIVE Covid prisoners or be placed in Housing Unit 1 Segregation.” (Compl., ECF No. 1,

PageID.13.)    Although Plaintiff contends that Defendants’ reference to “Unit 1” implicitly

threatened him with a misconduct charge and placement in segregation, Plaintiff’s earlier

allegations make clear that ICF had begun using Unit 1 to quarantine prisoners who were suspected

of COVID-19 infection and to isolate prisoners who had tested positive. Therefore, without more,

Defendants’ references to “Unit 1” cannot fairly suggest that they would issue Plaintiff a

misconduct charge if he wanted to move out of Unit 6.

               Presumably, Defendants questioned whether Plaintiff had been exposed to

COVID-19 while he waited several days longer than other prisoners for his test results. Plaintiff

alleges that Unit 6 housed more than 100 prisoners who had tested positive at that point, and that

he was the only prisoner on the unit who remained negative. Plaintiff asserts that he spoke with

several other prisoners—none of whom were negative for COVID-19 according to Plaintiff’s

allegations—to determine whether he had read his results correctly. Consequently, moving

Plaintiff to the gymnasium may have risked exposing the prisoners there to COVID-19 even if

Plaintiff tested negative on a rapid test as he did later that day. Defendants likely sought a location

to house Plaintiff where he could quarantine temporarily, separate from both prisoners who had

tested positive and prisoners who had tested negative, and settled on Unit 1. Plaintiff apparently

rejected this offer, believing that Defendants intended to issue him a misconduct charge if he



                                                  19
Case 1:21-cv-00391-JTN-SJB ECF No. 6, PageID.70 Filed 06/15/21 Page 20 of 22




accepted. Could Defendants have communicated with Plaintiff better? Possibly. However,

Defendants’ conduct falls far short of demonstrating deliberate indifference to Plaintiff’s health

and safety.

               In short, Plaintiff’s conclusions that Defendants “consciously and intentionally

exposed Plaintiff” to other prisoners with COVID-19 or that they otherwise failed to protect him

(id., PageID.16), are contradicted by his allegations. Defendants engaged several strategies

intended to prevent a widespread outbreak and to protect individual prisoners including Plaintiff.

Thus, although the Court is sympathetic to Plaintiff’s concerns about the COVID-19 virus, he has

failed to allege facts showing that Defendants’ handling of the COVID-19 crisis violated his Eighth

Amendment rights. Accordingly, the Court will dismiss his Eighth Amendment claims against

them.

         Retaliation

               Plaintiff has further alleged that Defendants’ offer to move him to Unit 1 constituted

retaliation in violation of the First Amendment. However, for the reasons set forth above,

Plaintiff’s conclusion that Defendants’ offer to move him to Unit 1 implied that they would issue

Plaintiff a misconduct charge if he wanted to move out of Unit 6 simply is not supported by

Plaintiff’s allegations. Accordingly, the Court will dismiss Plaintiff’s First Amendment retaliation

claim.

         Respondeat Superior

               To the extent that Plaintiff alleges that Defendants Washington and Davids violated

either the Eighth or First Amendments, he fails to state a § 1983 claim for an additional reason.

Government officials may not be held liable for the unconstitutional conduct of their subordinates

under a theory of respondeat superior or vicarious liability. Iqbal, 556 U.S. at 676; Monell v. New

York City Dep’t of Soc. Servs., 436 U.S. 658, 691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th

                                                20
Case 1:21-cv-00391-JTN-SJB ECF No. 6, PageID.71 Filed 06/15/21 Page 21 of 22




Cir. 2009).   A claimed constitutional violation must be based upon active unconstitutional

behavior. Grinter v. Knight, 532 F.3d 567, 575–76 (6th Cir. 2008); Greene v. Barber, 310 F.3d

889, 899 (6th Cir. 2002). The acts of one’s subordinates are not enough, nor can supervisory

liability be based upon the mere failure to act. Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899;

Summers v. Leis, 368 F.3d 881, 888 (6th Cir. 2004). Moreover, § 1983 liability may not be

imposed simply because a supervisor denied an administrative grievance or failed to act based

upon information contained in a grievance. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir.

1999). “[A] plaintiff must plead that each Government-official defendant, through the official’s

own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. Plaintiff has failed

to allege that Defendants Washington and Davids engaged in any active unconstitutional behavior.

Accordingly, he fails to state a claim against them.

       Pending Motion

               Plaintiff has also filed a motion asking the Court to order the Clerk to issue a

summons in this matter. (ECF No. 5.) Plaintiff paid the full $402.00 filing fee to initiate a civil

action. However, when a prisoner files a § 1983 complaint suing government employees, the Court

screens the complaint pursuant to 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c). Upon completion

of this screening, and in light of the Court’s dismissal of this action, the Court will deny Plaintiff’s

motion.

                                             Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. § 1915A(b), and 42 U.S.C. § 1997e(c). Should Plaintiff appeal this decision, the Court will

assess the $505.00 appellate filing fee.



                                                  21
Case 1:21-cv-00391-JTN-SJB ECF No. 6, PageID.72 Filed 06/15/21 Page 22 of 22




           This is a dismissal as described by 28 U.S.C. § 1915(g).

           An order and judgment consistent with this opinion will be entered.



Dated:   June 15, 2021                            /s/ Janet T. Neff
                                                Janet T. Neff
                                                United States District Judge




                                           22
